DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 09/27/2021, with respect to USC 102 have been fully considered and are persuasive.  The rejection of claims 1-19 has been withdrawn. 

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, none of the prior art of record specifies or makes obvious absent hindsight reasoning discloses an X-ray CT system comprising: 
an X-ray tube configured to radiate X-rays while rotating around a subject; 
an X-ray detector configured to detect the X-rays and to acquire a projection data set for each of rotation positions of the X-ray tube; and 
processing circuitry configured to cyclically change energy of the X-rays during one rotation of the X-ray tube around the subject, perform a process including a correcting process addressing a difference in a transmission amount between X- rays having first energy and X-rays having second energy, on at least one selected from between: 
a plurality of first projection data sets acquired when the X-rays having the first energy were radiated; and 
a plurality of second projection data sets acquired when the X-rays having the second energy were radiated, and 
reconstruct an image on a basis of a combined data set generated on a basis of a plurality of projection data sets including the projection data sets resulting from the process.
Claim 10 is allowable for the same reasons as claim 1. 
The balances of claims would be allowable for at least the abovementioned reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672.  The examiner can normally be reached on M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884